Citation Nr: 0012147	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-24 740	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of injury to the fifth toe of the left foot.

2.  Entitlement to an increased (compensable) rating for 
deformity of the right thumbnail due to fungal infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appeal was last before the Board in May 1998, 
at which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
September 1999, continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
left foot disability include aching only on extended running; 
no more than slight overall disability is shown.

2.  The veteran's service-connected deformity of the right 
thumbnail due to fungal infection is presently manifested by 
an absence of exfoliation, exudation or itching.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left foot 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.31 and Part 4, 
Diagnostic Code 5284 (1999).

2.  The criteria for an increased rating for deformity of the 
right thumbnail due to fungal infection have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.20 and Part 4, Diagnostic Code 7813 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for status post fracture, 
fifth toe, left foot, for which the RO has assigned a 
noncompensable rating under the provisions of Diagnostic Code 
5284 of the Rating Schedule; and for deformity of right 
thumbnail, due to fungal infection, rated noncompensable 
under Diagnostic Code 7813.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to either disability.  



I.  Left Foot Disability

Pursuant to Diagnostic Code 5284, a 10 percent rating is 
warranted for foot injury of "moderate" overall severity.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.

The veteran asserts that his service-connected left foot 
disability is problematic only when he runs for an extended 
distance.  In this regard, when he was examined by VA in 
April 1995, the veteran made no reference to having any 
problem involving his left foot.  Most recently, when he was 
examined by VA in January 1999, the veteran indicated that 
his left foot disability was only bothersome when "he [ran] 
1.5 to 3 miles", the same causing his left foot to start 
"aching".  On physical examination, the veteran's left foot 
was free of edema, cyanosis and clubbing.  Pertinent X-ray 
examination was interpreted to reveal no fracture, though the 
distal phalanx was not visualized.  The pertinent examination 
diagnosis was history of fracture of fifth toe, left foot, 
intermittently symptomatic.

In considering the veteran's claim for an increased rating 
for his service-connected left foot disability, the Board is 
constrained to emphasize that, consistent with the thrust of 
the veteran's above-cited assertion that such disability is 
generally not bothersome, no positive findings relative to 
his service-connected left foot disability were reported in 
conjunction with his examination by VA in January 1999.  With 
such disability being apparently asymptomatic except when the 
veteran runs for a distance well in excess of a mile, the 
Board is well persuaded that the disability is productive of, 
at most, no more than slight overall disability.  On 
assessing such consideration in conjunction with the above-
stated provisions of 38 C.F.R. § 4.31, the Board concludes, 
in the absence of evidence demonstrating such requisite 
disability as is necessary for a compensable (i.e., 10 
percent) rating, that the presently assigned noncompensable 
rating is wholly appropriate.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to left foot disability-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, such disability, 
according to the veteran himself, occasions no impairment 
except when he runs for an extended distance.  The foregoing 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  The 
Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's left foot, more closely approximate those 
required for a compensable rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of the benefit 
sought relative to this aspect of the appeal.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.31 and Part 4, 
Diagnostic Code 5284.


II.  Deformity of Right Thumbnail

Pursuant to Diagnostic Code 7813, the veteran's service-
connected deformity of the right thumbnail, due to fungal 
infection, is rated analogous to eczema in accordance with 
the provisions of Diagnostic Code 7806.  38 C.F.R. § 4.20.  
Under Diagnostic Code 7806, a noncompensable rating is 
warranted for eczema manifested by slight, if any, 
exfoliation, exudation or itching and involving a nonexposed 
surface; with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.

The veteran contends that the fungal infection involving his 
right thumbnail recurs on occasion and never totally 
resolves.  In this regard, when he was examined by VA in 
April 1995, the veteran alluded to having a deformity 
involving his right thumbnail.  On physical examination, the 
skin of the veteran's right hand was described as being 
normal.  The pertinent examination diagnosis was deformity of 
the right thumbnail.  Most recently, when he was examined by 
VA in January 1999, the veteran indicated that the fungal 
infection involving his right thumbnail recurred 
intermittently but never completely resolved.  On physical 
examination, the veteran's right thumb nail centrally had 
lateral ridges throughout the length of the nail.  The 
surrounding skin of the nail folds was unremarkable, and the 
nail plate itself was not separated off of the nail bed.  The 
examiner further commented that the thumbnail deformity was 
occasioned by repeated trauma and that on cessation of the 
trauma the nail would continue to grow out normally.  

In considering the veteran's claim for an increased rating 
for his service-connected deformity involving the right 
thumbnail, due to fungal infection, the Board would point out 
that it fully acknowledges his assertion that the fungal 
infection never completely resolves.  However, the Board is 
constrained to point out that,  notwithstanding that his 
right thumbnail involves an exposed surface, the pertinent 
evidentiary record is negative for any finding or complaint 
relative to the presence of related exfoliation, exudation or 
itching.  Given such consideration, the Board is readily 
persuaded that the veteran's presently assigned 
noncompensable rating for his service-connected deformity 
involving the right thumbnail, due to fungal infection, is, 
even with consideration of the above-stated provisions of 
38 C.F.R. § 4.7, fully proper.  Therefore, a related 
increased disability evaluation therefor is not in order.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to service-connected deformity involving the right thumbnail-
occasioned impairment in the veteran's ability to function 
under the ordinary conditions of daily life.  However, the 
Board observes that the VA examiner in January 1999 opined 
that the thumbnail was such that "[n]o anti-fungal medication 
[was] needed" in response to such disability.  Such 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.20 and 
Part 4, Diagnostic Code 7813.

In addition, with respect to each issue addressed above, the 
Board has considered the discussion recently advanced by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, in the 
appeal at bar, the duration between receipt of the veteran's 
related original claim and the assignment of the respective 
initial ratings was quite brief, i.e., only approximately two 
months.  Accordingly, the Board is of the view that the 
Fenderson rationale does not substantively inhere relative to 
either aspect of the appeal.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
offered no objective evidence that either of his above-
addressed service-connected disabilities interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An increased rating for residuals of injury to the fifth toe 
of the left foot is denied.

An increased rating for deformity of the right thumbnail due 
to fungal infection is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

